                                UNITED STATES DISTRICT COURT
                               EASTERN DISTRICT OF TENNESSEE

  UNITED STATES OF AMERICA,                   )
                                              )
                  Plaintiff,                  )
                                              )
  v.                                          )      No.:   2:16-CR-82-TAV-CRW-4
                                              )
  CHRISTY NORRIS,                             )
                                              )
                  Defendant.                  )


                          MEMORANDUM OPINION AND ORDER

        This criminal case is before the Court on the defendant’s pro se Motion under

  18 U.S.C. § 3582(c)(2) [Doc. 132] to which the government responded in opposition

  [Doc. 135].

        In her motion, the defendant asks the Court to resentence her in light of Sentencing

  Guidelines Amendment 794, which clarifies the circumstances under which courts should

  grant a minor or minimal role reduction under U.S.S.G. § 3B1.2. The Court notes that

  18 U.S.C. § 3582(c) authorizes a sentence reduction consistent with the policy statements

  in the Sentencing Guidelines where a defendant has “been sentenced to a term of

  imprisonment based on a sentencing range that has been subsequently lowered by the

  Sentencing Commission” via a retroactively applicable amendment.          See 18 U.S.C.

  § 3582(c)(2).

        In this case, the Sentencing Commission has not designated Amendment 794 as a

  retroactive amendment by listing it in U.S.S.G. § 1B1.10(d). Because § 1B1.10 is a policy




Case 2:16-cr-00082-TAV-CRW Document 137 Filed 02/18/21 Page 1 of 2 PageID #: 623
  statement, and because § 1B1.10(d) does not list Amendment 794 as a retroactive

  amendment, resentencing the defendant in light of Amendment 794 would not be consistent

  with the Sentencing Commission’s policy statements. Thus, it is not warranted under

  18 U.S.C. § 3582(c)(2). See United States v. Sprouse, No. 2:12-cr-122, 2017 WL 218376,

  at *2 (E.D. Tenn. Jan. 18, 2017) (finding that a sentence reduction under Amendment 794

  is not consistent with applicable policy statements issued by the Sentencing Commission,

  and thus not available under 18 U.S.C. § 3582(c)(2)).1

         Therefore, because resentencing the defendant pursuant to Amendment 794 would

  be inconsistent with the Sentencing Commission’s policy statements, § 3582(c)(2) does

  not authorize the Court to resentence the defendant. As such, the Court DENIES the

  defendant’s motion [Doc. 132].

         IT IS SO ORDERED.


                                       s/ Thomas A. Varlan
                                       UNITED STATES DISTRICT JUDGE




         1
            The Court notes that the Sixth Circuit has held that Amendment 794 applies retroactively
  to cases on direct appeal to an appellate court. See United States v. Carter, No 15-3618, 2016
  WL 5682707 (6th Cir. Oct. 3, 2016). However, the defendant’s sentence in this case is already
  final, rendering Carter inapplicable.
                                                    2


Case 2:16-cr-00082-TAV-CRW Document 137 Filed 02/18/21 Page 2 of 2 PageID #: 624
